LAWRENCE, Judge,
concurring in the result:
In Chattin, I dissented to the majority’s holding that under 18 U.S.C. § 793(f) violation of the terms of an entrustment of national defense material effectively terminates the entrustment, making the possession unauthorized and therefore outside the scope of the section. That holding is not mandated by the plain language of the provision and is contrary to the legislative intent behind it. I join in overruling this portion of Chattin.
I disagree with the majority in this case in overruling that portion of Chattin that interpreted the word “permits” in 18 U.S.C. § 793(f)(1) and concluded that a third party must be involved to support a conviction under that section. To me, we need not reach that question. Due to appellant’s gross negligence, a moving company employee discovered highly classified national defense information in appellant’s household goods shipment. That employee then consulted a bail bondsman and asked what should be done with the materials. Fortunately, the bondsman apparently gave the correct advice and an investigation was begun. Nonetheless, the discovery of this national defense information by the moving company employee constituted a loss of that material under 18 U.S.C. § 793(f)(1). United States v. Gonzalez, 16 M.J. 428 (C.M.A.1983).
In this case, the loss of the national defense information was specifically alleged in the specification to which appellant pled guilty, accordingly, if the military judge was permitted to consider the facts listed above, there is a factual basis for the finding of guilty to the specification as alleged, although the words “removed the material from its proper place and” and the words “or delivered to another in violation of his trust” should be excepted from the specification prior to affirming the finding of guilty. Further, if an accused pleads guilty and during the providence inquiry his responses establish a different but closely-related offense having a similar maximum punishment, the guilty plea may be affirmed on review. United States v. Hubbard, 28 M.J. 203, 206 (C.M.A.1989); United States v. Epps, 25 M.J. 319, 323 (C.M.A.1987); United States v. Felty, 12 M.J. 438 (C.M.A.1982). Certainly, the general reasoning behind Felty would amply support affirmance of a finding of guilty to violating 18 U.S.C. § 793(f)(1) under these circumstances.
Information concerning the loss was not elicited from appellant orally on the record, rather it is contained in Appellate Exhibit III, a stipulation of fact admitted during the providence inquiry. Appellant now contends that because the military judge did not specifically inquire of appellant on the record to elicit those facts from appellant’s mouth, the military judge could not consider them in determining whether the guilty pleas have a factual basis. Likewise, appellant contends that we may not consider them either in establishing facts that permit us to uphold the guilty plea to violation of the espionage statute.
I disagree. Appellant signed the stipulation declaring that he expressly consented to enter into it and that the facts contained in the stipulation are true. On the record, appellant stated that (1) his signature ap*1098peared on the last page of the document, (2) he had read the stipulation carefully and had discussed it with his counsel before he signed it, (3) he understood the stipulation, (4) the facts contained in the stipulation are true, and (5) he consented to the military judge’s use of the stipulation at trial. Thereafter, the military judge read the stipulation during a brief recess. That portion of the stipulation relating to the discovery of the national defense information is written in plain language, is unambiguous, and is entirely consistent with appellant’s guilty pleas. In my opinion, given these facts, the military judge properly could consider the stipulated facts in determining whether the guilty pleas were provident just as we may in deciding if there is a factual basis for the guilty pleas and findings.
Because the stipulated facts establish the loss of this sensitive material, we need not address the correctness of that portion of Chattin that requires a third party for conviction under this section of the espionage statute. At a minimum, the doctrine of stare decisis strongly discourages overruling a prior decision involving statutory interpretation when another ground for decision is readily available to the deciding court. This principle applies even when the court sits en banc and the prior decision is one of a panel of the court. Thus, to me, the majority in this case needlessly and inappropriately overrules a previous decision of this Court. This portion of Chattin should not be reexamined until we have a case for decision that involves facts and issues that require us to decide whether a third person must be involved to support a conviction under 18 U.S.C. § 793(f)(1).
Senior Judges JONES and WELCH did not participate.